                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              OXFORD DIVISION

TERRY BLAND,                                   )
                                               )
               Plaintiff,                      )
                                               )
v.                                             )       Civil No.: 3:18cv00117-JMV
                                               )
NANCY BERRYHILL                                )
Commissioner of the Social Security,           )
                                               )
               Defendant.                      )

                                      FINAL JUDGMENT

       This cause was before the court on Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration denying

claims for a period of disability and disability insurance benefits and supplemental security

income. The parties consented to entry of final judgment by the United States Magistrate Judge

under the provisions of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the Fifth

Circuit. The court, having reviewed the administrative record, the briefs of the parties, and the

applicable law, and having heard oral argument, finds as follows:

       Consistent with the court’s ruling from the bench during a hearing held April 24, 2019,

the court finds the ALJ’s decision is not supported by substantial evidence in the record. The

ALJ’s determination at step two of the sequential evaluation process that the claimant’s tremor

was non-severe is not supported by substantial evidence in the record. Treatment notes dated

November 18, 2014, indicate the claimant was assessed with a “moderate tremor” of the left and

right arms and prescribed Neurontin. Furthermore, medical records from the claimant’s treater

and the report of the consultative examiner, respectively, indicate the claimant exhibited a tremor

                                               1
(while writing) and coarse shaking (while touching his toes) of his upper extremities, and the

claimant consistently complained he shook uncontrollably and testified he dropped food while

attempting to eat1. This error was prejudicial to the claimant in view of the ALJ’s failure to

consider the claimant’s tremor while crafting an RFC and before concluding the claimant was

capable of a full range of light work activity—which could require significant reaching and

handling in many cases. Cf. Loza v. Apfel, 219 F.3d 378 (5th Cir. 2000) (reversing and

remanding case to district court with instructions to vacate Commissioner’s decision where there

was a step two error and case had proceeded to step five).

          On remand, the ALJ must reconsider the claimant’s tremor. The ALJ must order a

physical consultative examination of the claimant and provide the consultative examiner with

copies of all the relevant medical evidence in the file. The ALJ must obtain from the

consultative examiner a function-by-function assessment of physical RFC that takes into account

all the claimant’s physical impairments, including, but not limited to, his tremor. The ALJ must,

after obtaining this new evidence, seek the assistance of a medical advisor before reaching a

determination of the claimant’s RFC. The ALJ must, likewise, (as it relates to the relevant

periods for both the claimant’s DIB and SSI applications) obtain from the medical advisor a

function-by-function assessment of physical RFC that takes into account all the claimant’s

physical impairments, including, but not limited to, his tremor. To the extent the ALJ needs

clarification of or further explanation for any medical opinion, the ALJ must obtain it from the

appropriate physician prior to rendering a new decision. Ultimately, the ALJ must make a new

RFC determination that is supported by substantial evidence in the record. Further, the ALJ


1   This testimony was not controverted by any evidence identified by the ALJ.

                                                     2
must provide an explanation, supported by substantial evidence in the record, for rejecting any

physician’s opinion. And, to the extent necessary, the ALJ must obtain supplemental vocational

expert evidence on the issue of whether there is any work the claimant can perform, considering

all his impairments.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that this case is REVERSED

and REMANDED for further proceedings.

       This, the 25th day of April, 2019.



                                            /s/ Jane M. Virden
                                            U. S. MAGISTRATE JUDGE




                                                3
